Broyles, J.
Where the grounds of a motion for a new trial are dependent upon a consideration of the evidence, and a brief of the evidence has not been prepared in even substantial compliance with section 6093 of the Civil Code, this court will not attempt to review the discretion of the trial judge in overruling such grounds. Grier v. Brown, 118 Ga. 670 (45 S. E. 455); Wall v. Mercer, 119 Ga. 346 (46 S. E. 420); Gairdner v. Tate, 121 Ga. 253 (48 S. E. 907); Whitaker v. State, 138 Ga. 139 (75 S. E. 254); Albany &c. R. Co. v. Wheeler, 6 Ga. App. 270 (64 S. E. 1114). Judgment affirmed.